Citation Nr: 1812066	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to October 1954.  He died in April 1986, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin reopen and denied a claim for service connection for the cause of the Veteran's death.  

This appeal came before the Board in April 2016 and was remanded for further development, which has since been completed.  In the remand, the Board determined it appropriate to characterize the issue on appeal as entitlement to service connection for the cause of the Veteran's death.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's chronic daily use of antiepileptic medications for his service-connected grand mal epilepsy aided or lent assistance in causing death.


CONCLUSION OF LAW

The criteria for service connection for cause of death have been met.  38 U.S.C. §§ 1310, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.312 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.; see also 38 U.S.C. § 1310.

The Veteran was service-connected for grand mal epilepsy during his lifetime.  His death certificate lists metastatic prostate cancer as the immediate cause of death.  The Appellant asserts that the Veteran's grand mal epilepsy was a contributing cause to his death.

In October 2011, a VA opinion was obtained.  The examiner opined that the Veteran's prostate cancer was not caused or aggravated by his service-connected seizure disorder.  The opinion is inadequate because the examiner did not address whether the seizure disorder constituted a contributory cause of death as defined in 38 C.F.R. § 3.312(c).  

An additional VA opinion was obtained in October 2016.  The examiner opined that it is less likely than not that the service-connected seizure disorder, to include medication taken for the condition, contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death.  The examiner's rationale is that prostate cancer is a common and well known cancer which is not known to be caused or predisposed to by grand mal seizures or by any of the medications that were used to treat this disorder.  The examiner also opined it is less likely than not that there were resulting debilitating effects and general impairment of health due to the seizure disorder and/or medication taken for the disorder to an extent that rendered the Veteran materially less capable of resisting the effects of the metastatic prostate cancer.  The examiner's rationale is that no known debilitating effects and general impairment of health are known to occur from grand mal seizures or from taking any of the medications that were used to treat this disorder that could make someone less capable of resisting the effects of the metastatic prostate cancer.  Further, the examiner opined there is absolutely no reasonable basis for holding that the service-connected seizure disorder, to include any medication taken for the disorder, was of such severity as to have material influence in accelerating death.  The examiner's rationale is that the grand mal seizure disorder and the medication to treat it were not of any severity to affect the treatment course of the metastatic prostate cancer.

Dr. Gordon, a private medical consultant, provided a January 2018 medical opinion.  She indicated that there are some links between prostate cancer and medications, medical procedures, and medical conditions.  Further, she noted that early human epidemiological studies found an association between phenobarbital and hepatocellular carcinoma.  In addition, phenytoin has been causally implicated in three human cancers: lymphoma, myeloma, and neuroblastoma.  Dr. Gordon noted that the Veteran had been treated for several decades with high doses of phenytoin and for several years with phenobarbital prior to his death.  In 1982, he was diagnosed with prostate cancer and died in 1985 from metastatic prostate cancer.  Dr. Gordon indicated that there are numerous risk factors associated with the development of prostate cancer and the literature suggests an increased risk for cancer with antiepileptic drugs, particularly phenobarbital and phenytoin, both of which the Veteran had been taking and one of which he had been taking for several decades.  Further, Dr. Gordon stated that a study revealed increased risk for the development of hepatocellular carcinoma with high doses of phenytoin versus low doses of phenytoin.  Therefore, Dr. Gordon opined that it is at least as likely as not that the chronic daily use of antiepileptic medications, including Dilantin and phenobarbital and the higher doses of Dilantin over several decades, contributed to the development of prostate cancer and the Veteran's subsequent death. 

Given the foregoing evidence, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's chronic daily use of antiepileptic medications for treatment of his service-connected epilepsy lent aid and assistance to the production of his death secondary to it contributing to the development of prostate cancer which caused his death.  See 38 U.S.C. § 5017(b); 38 C.F.R. § 3.102.  As a result, the criteria for service connection for cause of death have been met, and the claim is granted.  See 38 C.F.R. § 3.312(c).  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


